J-A26014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF RONALD MARK                    IN THE SUPERIOR COURT OF
ORENAK                                                PENNSYLVANIA

APPEAL OF: ANN L. ORENAK, AS
EXECUTRIX OF THE ESTATE OF RONALD
MARK ORENAK
                                                     No. 1830 WDA 2015


               Appeal from the Order Entered November 5, 2015
                In the Court of Common Pleas of Indiana County
                      Orphans' Court at No(s): 32-15-0019


BEFORE: BENDER, P.J.E., RANSOM, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED DECEMBER 22, 2016

        Ann L. Orenak (Appellant), Executrix of the Estate of Ronald Mark

Orenak,1 appeals from the orphans’ court’s November 5, 2015 order that

denied her Petition for Citation of Declaratory Judgment. The denial of the

Petition directed that the funds in a joint bank account were to be distributed

to Marilyn Burns and were not to be included in Ronald Orenak’s estate or

distributed in accordance with his will. After review, we affirm.

        Appellant’s statement of the question involved reads as follows:

“Whether Ronald Orenak’s Estate is entitled to Ronald’s half of the funds in

Anne Orenak’s[2] joint accounts, where Ronald died only four (4) days after


____________________________________________


1
    Ann Orenak is Ronald Orenak’s widow.
2
 Anne Orenak, Ronald’s and Marilyn’s mother, had established a joint bank
account in her and her children’s names.
J-A26014-16



co-owner, Anne Orenak[?]” Appellant’s brief at 3. To support her statement

of the question, Appellant sets forth the following three arguments:

        I. The MPAA[3] should not be applied mechanically to the factual
        anomaly of this case.

        II. There is sufficient evidence to rebut the survivorship
        presumption of the MPAA.

        III. Novosielski[4] suggests that provisions of a [w]ill may be
        considered, and its progeny do not preclude rebuttal of the
        presumption.

Id. at 10, 13 and 18.

        In addressing these issues, we are guided by the following:

        Our standard of review of an orphans’ court’s decision is
        deferential. In re Estate of Strahsmeier, 54 A.3d 359, 362
        (Pa. Super. 2012). When reviewing an orphans’ court decree,
        this Court must determine whether the record is free from legal
        error and whether the orphans’ court’s findings are supported by
        the record. Id. at 362-363. Because the orphans’ court sits as
        the finder of fact, it determines the credibility of the witnesses
        and, on review, this Court will not reverse its credibility
        determinations absent an abuse of discretion.          Id. at 363.
        However, this Court is not bound to give the same deference to
        the orphans’ court conclusions of law. Id. Where the rules of
        law on which the orphans’ court relied are palpably wrong or
        clearly inapplicable, we will reverse the court’s decree. Id.
        Moreover, we point out that an abuse of discretion is not merely
        an error of judgment. However, if in reaching a conclusion, the
        court overrides or misapplies the law, or the judgment exercised
        is shown by the record to be manifestly unreasonable or the
        product of partiality, prejudice, bias, or ill will, discretion has
        been abused. Id.

____________________________________________


3
    Multiple Parties Account Act, 20 Pa.C.S. §§ 6301-6306.
4
    In re Novosielski, 992 A.2d 89 (Pa. 2010).



                                           -2-
J-A26014-16



Estate of Sacchetti v. Sacchetti, 128 A.3d 273, 281-82 (Pa. Super. 2015)

(quoting In re Estate of Zeevering, 78 A.3d 1106, 1108 (Pa. Super.

2013)).

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough opinion of the Honorable Carol Hanna of

the Court of Common Pleas of Indiana County, dated November 5, 2015.

We conclude that Judge Hanna’s opinion accurately disposes of the issue and

accompanying arguments presented by Appellant.      Accordingly, we adopt

her opinion as our own and affirm the order denying Appellant’s petition on

that basis.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2016




                                   -3-